Citation Nr: 1034211	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-37 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether a timely Notice of Disagreement (NOD) was filed as to the 
denial of an apportionment of the Veteran's compensation benefits 
in excess of $150.00 per month for the support of the appellant 
as the Veteran's dependent spouse. 



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1977 
to June 1980, and from April 1982 to November 1995, including 
service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 determination by the above Department of 
Veterans Affairs (VA) Regional Office (RO) that the appellant's 
May 10, 2006, attempted NOD as to a January 28, 2006, denial by 
the New Orleans RO of her request for an increased amount of 
apportionment from the Veteran's VA disability benefits was 
untimely.  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102.  The appellant is 
representing herself in this action, and the Veteran is 
represented by the Veterans of Foreign Wars of the United States.

The appellant submitted written statements indicating that she 
desired an RO hearing.  As reflected by the April 20, 2010, 
notice letter from the New Orleans RO, the appellant's RO hearing 
was scheduled for May 11, 2010.  However, the appellant failed to 
report for that hearing and has not requested rescheduling.  Her 
hearing request is therefore considered to be withdrawn.

The appellant and the Veteran were married in March 1998.  In a 
June 2004 Special Apportionment Decision by the New Orleans RO, 
the appellant was granted an apportionment of $150.00 per month 
from the Veteran's VA disability benefits.  The appellant 
submitted a claim for an increased amount of apportionment in 
March 2005.  A January 2006 Special Apportionment Decision by the 
New Orleans RO denied the appellant's request for an increase in 
the $150.00 per month apportionment already in effect.  

The appellant and the Veteran were divorced in April 2006.  The 
appellant notified the New Orleans RO of the divorce the next 
month, and her apportionment was eventually terminated, effective 
as of May 1, 2006.

The matters of the propriety of the establishment by VA of 
a debt against the appellant and the appellant's 
entitlement to a repayment of the $317.00 seized by the 
Department of the Treasury, in February 2008, on behalf of 
VA in satisfaction of that alleged debt has been raised by 
the record, but it is unclear what, if any action has been 
taken by the VA Debt Management Center in Fort Snelling, 
Minnesota, or the RO in New Orleans.  Therefore, the Board 
does not have jurisdiction over those matters and they are 
referred to the RO to initiate any appropriate action.


FINDINGS OF FACT

1.  In January 2006, the appellant's request for an apportionment 
in excess of $150 per month was denied, and both parties were 
notified of the decision by separate letters dated January 28, 
2006.

2.  On May 10, 2006, the appellant's written Notice of 
Disagreement with the January 2006 apportionment denial was 
received by the New Orleans RO.

3.  The appellant's NOD of the apportionment decision was not 
received within 60 days after the January 28, 2006, notification. 



CONCLUSION OF LAW

The appellant did not file a timely NOD as to with the denial of 
her claim for an apportionment of the Veteran's VA compensation 
benefits in excess of $150 per month, of which she was notified 
by letter dated January 28, 2006.  38 U.S.C.A. § 7105A (a) (West 
2002); 38 C.F.R. §§ 20.200, 20.501(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  However, it does not appear that 
these changes are applicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002).

In addition, where a claimant has failed to file a timely NOD, 
the Board must conclude that there is no reasonable possibility 
that providing additional assistance would aid in substantiating 
the underlying claim.  Thus, VA is not required to take any 
further action to assist the claimant.  38 U.S.C.A. § 5103(a).  
The statutory and regulatory provisions pertaining to VA's duty 
to notify and assist do not apply to a claim if resolution of the 
claim is based upon statutory interpretation, rather than 
consideration of factual evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Notwithstanding the foregoing, special procedures are applicable 
to simultaneously contested claims.  See 38 U.S.C.A. § 7105A; 
38 C.F.R. § 19.100, 19.101, 19.102, 20.713(a).  All interested 
parties will be specifically notified of the action taken by the 
agency of original jurisdiction in a simultaneously contested 
claim and of the right and time limit for initiating an appeal, 
as well as hearing and representation rights.  38 C.F.R. 
§ 19.100.  In this case, both the Veteran and the appellant 
herein were notified by letter, in January 2006, of the action 
being taken by the New Orleans RO and they were informed of their 
hearing and representation rights.  In particular, both parties 
were informed that there was a 60-day deadline for the filing of 
a timely NOD as to the denial of an increased apportionment.  As 
reflected by correspondence from the Veteran and from the 
Veteran's representative, the Veteran was apprised of the 
appellant's perfected appeal as to the timeliness of her NOD 
submitted in May 2006.  In light of the foregoing, the Board 
concludes that the procedures with respect to simultaneously 
contested claims have been followed.  Accordingly, the Board will 
proceed with a decision in this appeal.

When appealing a simultaneously contested claim, the submission 
of an NOD must be within 60 days from the date that the agency 
mails notice of the adverse action to the claimant.  38 U.S.C.A. 
§ 7105A(a); 38 C.F.R. § 20.501(a).  A "simultaneously contested 
claim" is defined as a claim where one claim is allowed and one 
is rejected.  38 U.S.C.A. § 7105A.  A simultaneously contested 
claim is further defined as the situation in which the allowance 
of one claim results in the disallowance of another claim 
involving the same benefit, or the allowance of one claim results 
in the payment of a lesser benefit to another claimant.  
38 C.F.R. § 20.3(p). 

The Board finds that this case does involve a simultaneously 
contested claim, because the allowance of the appellant's claim 
for an apportionment in excess of $150.00 per month would have 
resulted in a commensurate loss of benefits payable to the 
Veteran each month.  Therefore, the Board finds that the 
appellant's claim for an increased apportionment constituted a 
contested claim.  38 U.S.C.A. § 7105A; 38 C.F.R. §  20.3(p). 


The appellant contends that she was entitled to a one-year 
deadline for the filing of her NOD as to the January 28, 2006, 
adverse apportionment determination and that the RO's imposition 
of a 60-day deadline was unfair.  However, in a simultaneously 
contested claim (such as the instant case), the first step in 
initiating appellate review is the submission of a Notice of 
Disagreement within 60 days from the date that the agency of 
original jurisdiction mails notice of the determination to the 
claimant.  38 U.S.C.A. § 7105A(a); 38 C.F.R. § 20.501(a).  Here, 
a June 2004 Special Apportionment Decision by the New Orleans RO 
granted the appellant an apportionment of $150.00 per month from 
the Veteran's VA disability benefits.  The appellant submitted a 
claim for an increased amount of apportionment in March 2005.  A 
January 2006 Special Apportionment Decision by the same RO denied 
the appellant's request for an increase in the $150.00 per month 
apportionment already in effect.  Both parties were notified of 
that decision by separate letters dated January 28, 2006.  In 
particular, the parties were informed that there was a 60-day 
deadline for the filing of an NOD.  A Notice of Disagreement was 
not received from the appellant until May 10, 2006, more than 60 
days after the January 28, 2006, notification of the 
apportionment decision.

Proper notification for VA purposes is a written notice sent to 
the claimant's last address of record.  38 U.S.C.A. § 3.1(q).  
There is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach); see Ashley v. Derwinski, 2 
Vet. App. 307, 311 (1992).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to the 
contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999). 


In this case, there is nothing in the record to suggest any 
irregularity in the delivery of the January 28, 2006, 
notification letter to the appellant or to suggest that she did 
not receive the notification.  Furthermore, there is nothing in 
the record to show that the appellant filed an NOD within 60 days 
of the January 28, 2006, notification.  In fact, the appellant 
herself acknowledged this in her December 2007 written statement 
in which she stated that her filing of her NOD was late by the 
60-day timeframe.  As a result, the Board must find that the 
appellant did not file a timely Notice of Disagreement, and the 
case must be dismissed for failure to perfect an appeal to the 
Board.  38 C.F.R. § 20.200. 


ORDER

Because a timely Notice of Disagreement was not filed, the appeal 
of the denial of an apportionment of the Veteran's compensation 
benefits in excess of $150.00 per month for the support of his 
then-dependent spouse (the appellant) is dismissed. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


